FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                           DATE: January 4, 2019

CASE OF: IN RE: STANDARD JURY INSTRUCTIONS IN CONTRACT AND
         BUSINESS CASES - 2018 REPORT

DOCKET NO.: SC18-867                  OPINION FILED: December 6, 2018

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On p. 2, line 4, “416.45 (Legal Cause),” has been removed.

On p. 3, line 12, the words, “of Verdict” were added within the parenthesis.

On p. 8, second paragraph of section F, “Form 1.985” is now in struck-through
type and “Rule 1.470(b)” was added and is underlined.

On pp. 30-31, the title, “416.45 LEGAL CAUSE” and its contents have been
removed.

On p. 52, line 10, the period and extra space between “2” and “(b)” in “FORM
416.32(b)” was deleted.

On p. 54, line 7, the letter “F” in the word, “of” in “FORM 416.35 MODEL FORM
OF VERDICT FOR AFFIRMATIVE DEFENSE OF CONTRACT CLAIM—
JUDICIAL ESTOPPEL” has been capitalized.

SIGNED: OPINION CLERK

The corrected hard copy will follow.